The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     April 24, 2014

                                  No. 04-13-00754-CR

                                Jose Angel FLORES Jr.,
                                       Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

              From the County Court At Law No 2, Guadalupe County, Texas
                             Trial Court No. CCL-10-0869
                        Honorable Frank Follis, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due May 23, 2014.



                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court